On Application for Rehearing.
The defendants in their petition for a rehearing complain of the statement made in the opinion rendered by this court that this is only one lawsuit, in which the plaintiffs joined in one petition, founded upon one cause of action.
It is contended in the petition for a rehearing that each of the plaintiffs had a separate and independent cause of action. It is true that each plaintiff had a separate and independent right of action, which she might have refrained from asserting, without affecting the right of the other plaintiff to assert her right of action. We concede therefore that our statement that there was only one cause of action is true only in the sense that only one accident gave the right of action to both of the plaintiffs. There was a difference in their causes of action in that the cause of action of one of them might have been subject *Page 465 
to defenses not applicable to the cause of action of the other plaintiff. The importance of that, however, passed out of the case when the defendants failed to plead that there was a misjoinder — if in law there was a misjoinder — of parties plaintiff. It is sufficient to say now, for the purpose of passing upon the motion to dismiss the appeal, that there was only one lawsuit, — and that the defendants long ago waived whatever right they might have had to require two separate lawsuits.
The petition for a rehearing is denied.